      Case 1:20-cv-00783-RP Document 6 Filed 08/04/20 Page 1 of 10




                                                              -RP




August 4, 2020
Case 1:20-cv-00783-RP Document 6 Filed 08/04/20 Page 2 of 10



        -RP
       Case 1:20-cv-00783-RP Document 6 Filed 08/04/20 Page 3 of 10




                                                               -RP




August 4, 2020
Case 1:20-cv-00783-RP Document 6 Filed 08/04/20 Page 4 of 10



        -RP
        Case 1:20-cv-00783-RP Document 6 Filed 08/04/20 Page 5 of 10




                                                                -RP




August 4, 2020
Case 1:20-cv-00783-RP Document 6 Filed 08/04/20 Page 6 of 10



        -RP
       Case 1:20-cv-00783-RP Document 6 Filed 08/04/20 Page 7 of 10




                                                               -RP




August 4, 2020
Case 1:20-cv-00783-RP Document 6 Filed 08/04/20 Page 8 of 10



        -RP
       Case 1:20-cv-00783-RP Document 6 Filed 08/04/20 Page 9 of 10




                                                               -RP




August 4, 2020
Case 1:20-cv-00783-RP Document 6 Filed 08/04/20 Page 10 of 10



        -RP
